DETAILED ACTION
This Non-Final Office Action is in response to claims filed 7/18/2019.
Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 1, 12, 26, 28, and 29 are objected to because of the following informalities:  
Claim 1 recites controlling the motion of the movable device based on a plurality of inverse commands in a reverse return flight mode, an execution order of the plurality of inverse commands is reverse of an execution order of the plurality of commands (emphasis added). It is assumed that “the plurality of commands” is referencing the 
Claims 12 and 26 recite the height of the change in height of the movable device. This limitation should read “the height or change in the height of the movable device.”
Claim 28 recites the limitation of pervious images in the last line of claim 28. This limitation should read “previous images.”
Claim 29 recites the limitation of a direction senor in the seventh line of claim 29. This limitation should read “a direction sensor.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 8, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 21 recite that when the remote control signal is re-received, exiting the reverse return flight mode and controlling the movable device based on the remote control signal (emphasis added). Specifically, there are no limitations regarding that a remote control signal is first received. The limitations of claims 6 and 20, to which claims 7 and 21 depend, recite that the event includes any one of the following:…a remote control signal of the movable device being deficient; however, this does not indicate that the remote control signal has been received. One of ordinary skill in the art cannot reasonably apply prior art to the condition of “when the remote control signal is re-received” in claims 7 and 21.
Claims 8 and 22 recite that when the GPS signal re-received, exiting the reverse return flight mode and controlling the movable device based on the GPS signal (emphasis added). Specifically, there are no limitations regarding that a GPS signal is first received. The limitations of claims 6 and 20, to which claims 8 and 22 depend, recite that the event includes any one of the following:…a GPS signal of the movable device being deficient; however, this does not indicate that the GPS signal has been received. One of ordinary skill in the art cannot reasonably apply prior art to the condition of “when the GPS signal re-received” in claims 8 and 22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11, 12, 15, 18-22, 25, 26, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai (translation of CN 105607645 A), hereinafter Cai.
Claim 1
Cai discloses the claimed control method (see at least Figure 3) for controlling a movable device (i.e. UAV, as depicted in Figure 1), comprising: 
controlling a motion of the movable device based on a plurality of flight commands in a normal mode (see at least ¶0057-0059, with respect to step 101 of Figure 3, regarding the flight of the UAV via operator control, while the positioning device of the drone collects position and height information at a preset frequency along the flight trajectory); and 
controlling the motion of the movable device based on a plurality of inverse commands in a reverse return flight mode, an execution order of the plurality of inverse commands is reverse of an execution order of the plurality of commands, wherein the plurality of inverse commands are generated based on the plurality of flight commands, and an operation of each of the inverse commands is opposite to an operation of a corresponding flight command (see at least ¶0060-0061, with respect to step 102 of Figure 3, regarding that upon receiving a return home instruction sent by the control terminal, the drone returns to the departure point by following the position and height information in reverse order; ¶0063-0064, with respect to the example of Figure 5).
Claims 4 and 18
Cai further discloses that the plurality of flight commands are recorded locally in the movable device (see at least ¶0068, regarding the UAV is provided with a memory and the plurality of inverse commands are generated locally at the movable device (see at least ¶0061, regarding the controller of the UAV arranges the information in reverse order to generate the return route).
Claims 5 and 19
Cai further discloses controlling the movable device to enter the reverse return flight mode when an event occurs (see at least ¶0009, regarding the return route is generated in response to receiving a return instruction sent by the control terminal).
Claims 6 and 20
Cai further discloses that the event includes the movable device receiving a return flight signal (see at least ¶0009).
Claims 7 and 21
See the issues discussed in the rejections of claims 7 and 21 under 35 U.S.C. 112(b).
Claims 6 and 20, from which claims 7 and 21 depend, respectively, recite that the event includes any one of the following: 
a remote control signal of the movable device being deficient; 
a GPS signal of the movable device being deficient; 
the movable device receiving a return flight signal; or 
the movable device being low on power.
Only one of the elements listed above is required to be taught by prior art. Given that Cai has been applied to teach the limitation of the movable device receiving a return flight signal in the rejections of claims 6 and 20, the limitation involving a remote control signal of the movable device being deficient is not required to be taught by prior art. Therefore, the limitation of claims 7 and 21 that further limit the remote control signal, such that when the remote control signal is re-received, exiting the reverse return flight mode and controlling the movable device based on the remote control signal, is not required to be taught by prior art.
Claims 8 and 22
See the issues discussed in the rejections of claims 8 and 22 under 35 U.S.C. 112(b).
Claims 6 and 20, from which claims 8 and 22 depend, respectively, recite that the event includes any one of the following: 
a remote control signal of the movable device being deficient; 
a GPS signal of the movable device being deficient; 
the movable device receiving a return flight signal; or 
the movable device being low on power.
Only one of the elements listed above is required to be taught by prior art. Given that Cai has been applied to teach the limitation of the movable device receiving a return flight signal in the rejections of claims 6 and 20, the limitation involving a GPS signal of the movable device being deficient is not required to be taught by prior art. Therefore, the limitation of claims 8 and 22 that further limit the GPS signal, such that when the GPS signal re-received, exiting the reverse return flight mode and controlling the movable device based on the GPS signal, is not required to be taught by prior art.
Claims 11 and 25
Cai further discloses adjusting the movement of the movable device under the reverse return flight mode by comparing a direction of motion of the movable device corresponding to when the inverse command is executed with the direction of motion and the change in the direction of motion of the movable device corresponding to when the corresponding flight command was executed, given that the drone travels the same path in the reverse order, so as to arrive at the starting point, as described in at least ¶0063-0064, with respect to Figure 5. Specifically, the directional arrows indicative of the flight trajectory of the drone inherently require a comparison of the direction of the drone when performing this reverse traversal of points P through S with the direction of the drone when it had performed the forward traversal of points S through P, given that the directions in the reverse traversal are directly opposite the direction of the forward traversal, so as to achieve the reverse order of the points.
Claims 12 and 26
Cai further discloses adjusting the movement of the movable device under the reverse return flight mode by comparing a height of the movable device corresponding to when the inverse command is executed with the height of the change in height of the movable device corresponding to when the corresponding flight command was executed, given that the drone travels the same flight altitude in performing the return-to-home control with respect each position identified by the position information, as described in at least ¶0063-0064, with respect to Figure 5. Specifically, achieving this same altitude for each position on a return-to-home inherently requires a comparison of the height of the drone when performing this reverse traversal of points P through S with 
Claim 15
Cai discloses the claimed control system (see at least Figure 1) for a movable device (i.e. unmanned aerial vehicle), the system comprising a processor (i.e. controller 201) and a memory (i.e. memory 204) that perform the method discussed in the rejection of claim 1.
Claim 29
Cai discloses the claimed movable device (i.e. unmanned aerial vehicle depicted in Figure 1), comprising a processor (i.e. controller 201) and a memory (i.e. memory 204) and a GPS receiver for receiving GPS signals (i.e. positioning device 203, described as including a GPS in ¶0043) and a remote control signal receiver for receiving a remote control signal (see at least ¶0009, regarding the UAV receives a return instruction from a control terminal, defined as a mobile phone in ¶0052), so as to perform the method discussed in the rejection of claim 1.
Claim 30
Claim 29, from which claim 30 depends recites that the movable device comprises a processor and a memory and any one of the following: 
a GPS receiver for receiving GPS signals; 
a remote control signal receiver for receiving a remote control signal; 
a wind direction-wind speed measurement system for measuring a wind direction and a wind speed in real time; 
a direction senor for measuring movement direction information of the movable device in real time; 
a height sensor for measuring height information of the movable device in real time; 
an obstacle sensor for detecting an obstacle in the vicinity of the movable device in real time; and 
an image sensor for acquiring an image of the surrounding environment (emphasis added).
Only one of the elements listed above is required to be taught by prior art. Given that Cai has been applied to teach the limitations of a GPS receiver for receiving GPS signals and a remote control signal receiver for receiving a remote control signal in the rejection of claim 29, the limitations involving a direction senor for measuring movement direction information of the movable device in real time and a height sensor for measuring height information of the movable device in real time are not required to be taught by prior art. Therefore, the limitation of claim 30 that further limit the movement direction information and the height information, such that the movement direction information includes a direction of movement or a change in the direction of movement; and the height information includes a height or a change in height, is not required to be taught by prior art.
However, if the positioning device of Cai is interpreted to teach both the “direction sensor” and “height sensor,” since this information is stored and controlled by the drone (see at least ¶0063-0064, with respect to the example in Figure 5), then Cai further the movement direction information includes a direction of movement, and the height information includes a height.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Yang et al. (US 2017/0195641 A1), hereinafter Yang.
Claims 2 and 16
While Cai discloses that the plurality of flight commands include a command related to a direction of motion, and an inverse command is related to a direction of motion opposite to the direction of motion in a corresponding flight command, as depicted in the examples provided in Figures 4 and 5 and described in at least ¶0063-0064, Cai is silent regarding that the flight commands further include a speed of motion, with the same speed of motion. However, it would be obvious to provide the same speed of motion for an inverse command as its corresponding flight command.
Specifically, Yang discloses an unmanned aerial vehicle in Figure 1 (similar to the movable device taught by Cai) that automatically returns to the take-off place (similar to the reverse return flight mode taught by Cai), where the unmanned aerial vehicle flies at a speed of motion (i.e. preset speed of 12 m/s) during the planned flight route, as well as when it automatically returns to the take-off place (see ¶0058).
Since the systems of Yang and Cai are directed to the same purpose, i.e. controlling an unmanned aerial vehicle in a return flight mode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cai, such that the plurality of flight commands include a command related to a speed of motion, and an inverse command is related to a direction of motion opposite to the direction of motion in a corresponding flight command with the same speed of motion, in the same manner that the unmanned aerial vehicle of Yang flies at a speed of motion during the planned flight route, as well as when it automatically returns to the take-off place, with the predictable result of enabling sensors to perform collection at a fixed frequency and thus, reducing power consumption (¶0037 of Yang).
Claims 3 and 17
Cai further discloses that a movement distance of the movable device, when executing each inverse command, is the same as the movement distance when a corresponding flight command is executed (see at least ¶0063-0064, with respect to Figure 5, depicting the same distances between travel points, given the points are the same but in reverse order).
Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Zhang et al. (translation of CN 106933243 A), hereinafter Zhang.
Claims 13 and 27
Cai does not further disclose controlling the movable device to hover and wait for an obstacle to disappear when the obstacle is encountered in the reverse return flight mode, calculating an obstacle avoidance route when the obstacle is encountered in the reverse return flight mode and the obstacle does not disappear in a period of time, and controlling the movable device to bypass the obstacle based on the obstacle avoidance route, calculating a route deviation caused by the obstacle avoidance route after bypassing the obstacle, and correcting the route deviation in a subsequent motion. However, it would be obvious for one of ordinary skill to implement obstacle avoidance during the reverse return flight mode of Cai.
Specifically, Zhang discloses the technique of controlling a UAV (similar to the movable device taught by Cai) to hover and wait for an obstacle to disappear when the obstacle is encountered, calculating an obstacle avoidance route (i.e. optimal path) when the obstacle is encountered and the obstacle does not disappear in a period of time (i.e. the inherent period of time that it takes for the obstacle avoidance system to find the optimal path), and controlling the UAV to bypass the obstacle based on the obstacle avoidance route (see at least ¶0044-0049, with respect to step S3 of Figure 3; Figure 4, depicting the “optimal path” taken with respect to obstacles). As described in calculating a route deviation caused by the obstacle avoidance route after bypassing the obstacle, and correcting the route deviation in a subsequent motion, given that the target point is unchanged when an obstacle is detected.
Since the systems of Zhang and Cai are directed to the same purpose, i.e. navigating a UAV to a target point, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cai, so as to further control the movable device to hover and wait for an obstacle to disappear when the obstacle is encountered in the reverse return flight mode, calculate an obstacle avoidance route when the obstacle is encountered in the reverse return flight mode and the obstacle does not disappear in a period of time, and control the movable device to bypass the obstacle based on the obstacle avoidance route, calculate a route deviation caused by the obstacle avoidance route after bypassing the obstacle, and correct the route deviation in a subsequent motion, in the same manner that Zhang controls a UAV to hover and wait for an obstacle to disappear when the obstacle is encountered, calculating an obstacle avoidance route when the obstacle is encountered and the obstacle does not disappear in a period of time, and controls the UAV to bypass the obstacle based on the obstacle avoidance route, with the predictable result of providing real-time obstacle avoidance (¶0007 of Zhang).
Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Boyd et al. (US 10,198,955 B1), hereinafter Boyd.
Claims 14 and 28
Cai does not further disclose acquiring a plurality of initial images of and around a departure point; and, determining whether the movable device has returned to the departure point by comparing the images acquired in real time by the movable device with the initial images.  
However, Boyd discloses the known technique of acquiring a plurality of initial images of an around a departure point (see at least col. 21, line 52-col. 22, line 6, with respect to Figure 13, regarding the image filters for one or more locations are maintained and updated using images received from the UAV during flight), and determining whether the UAV 602 (similar to the movable device taught by Cai) has returned to the departure point by comparing the images acquired in real time by the UAV 602 with the initial images (see at least col. 13, lines 35-57, with respect to Figure 6, regarding the comparison of an image captured by UAV 602 upon arriving at a particular delivery location 604 to the image filter for the particular delivery location 604, so as to verify the particular delivery location 604).
Since the systems of Boyd and Cai are directed to the same purpose, i.e. navigation of an unmanned aerial vehicle to particular location, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cai, so as to acquire a plurality of initial images of and around a departure point and determining whether the movable device has returned to the departure point by comparing the images acquired in real time by the movable device with the initial images, in the same manner that Boyd acquires a plurality of initial images of an around a departure point and determines whether a UAV 
Allowable Subject Matter
Claims 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 10 and 24 are objected to for incorporating the allowable subject matter of claims 9 and 23, respectively, by dependency.
With respect to claims 9 and 23, the closest prior art of record, Cai and Enke (US 2016/0313734 A1), hereinafter Enke, taken alone or in combination, does not teach that in the reverse return flight mode, a movement of the movable device is adjusted based on a wind direction and a wind speed corresponding to -24-Client Ref No. 2016F0636USwhen the inverse command is executed and a wind direction and wind speed corresponding to when the corresponding flight command was executed, in light of the overall claim.  
Specifically, prior art does not disclose adjustment of the movable device in the reverse return flight mode based on wind directions and wind speeds corresponding to both when the inverse command is executed and when the corresponding flight command was executed, in light of the overall claim. Enke discloses a similar movable device that performs a similar reverse return flight mode (see at least ¶0062). While Enke further teaches that the routes may be adjusted based on wind direction and wind level (see at least ¶0068-0070), the inverse commands performed in the reverse return flight mode are not a reverse of an execution order of the flight commands in normal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661